Case 2:18-mj-00189-BR Document 5 Filed 12/07/18 Page 1 of 1 Page|D 9

AO 442 (Rev. ll/ll) ArrestWarrant

UNITED STATES DISTRICT COURT
for the

Northern District of Texas

United States of America

 

    

 

 

   

 

 

 

v. )
) Cage NO_ 2118-iViJ-189
) U.S. DlSTRlCT COURT XAS
Christi"a Ly"" Mejia § NoRTHERN mench oF TE
) FILED
Defendant M
uEC - 7 20\8
ARREST WARRANT
TO¢ Any authorized law enforcement officer CéERKV}JQlSTRICT COURT
y Dcputy

 

 

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge wltnout unnecessary delay

(name of person to be arrested) Christina Lynn |\/|ejia ,
who is accused of an offense or Violation based on the following document flled with the court:

El lndictment EI Supersedinglndictment l:l lnformation CI Supersedinglnformation ij Complaint

El Probation Violation Petition d Supervised Release Violation Petition CI Violation Notice ij Order of the Court

This offense is briefly described as follows:

On or before December 4, 2018, in the Amari||o Division of the Northern District of Texas, and elsewhere, Christina Lynn
l\/lejia, defendant, did knowingly and intentionally conspire with others to distribute and possess With intent to distribute 500
grams and more of a mixture and substance containing a detectable amount of methamphetamine a schedule |l
controlled substance, and did engage in money laundering in violation of Title 21, United States Code, Sections 846, 841
(a)(1), 841(b)(1)(A)(viii) and Title 18, United States Code, Sections '

m /a a / %Qr£%n Ann/10

[ssuz"ng ojj”cer s signature

City and state: Amarillo, Texas Lee Ann Reno, U.S. |\/lagistrate Judge

Printea’ name and title

 

Return

 

This warra twas received on (dare) D'Q 'ZU\ qé, and the person was arrested on (daze) 19 ’(_p" apts
at (city ana’ state) A'h/\M| 0 \ q ~\L
` /

Date~ w Mréstin@jj?cer’s signature
’FFO fl?avwiu M lnette¢/

P rinte{a' name and title

 

 

 

 

 

